Appeal from a judgment of the Supreme Court, Erie County (Ronald H. Tills, A.J.), rendered August 27, 2004. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the second degree, unlawful possession of marihuana and several traffic infractions.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *1231him following a jury trial of, inter alia, criminal possession of a controlled substance in the second degree (Penal Law § 220.18  ) and unlawful possession of marihuana (§ 221.05). Contrary to the contention of defendant, Supreme Court did not abuse its discretion in denying his request for an adjournment to enable him to locate a witness (see generally Matter of Anthony M., 63 NY2d 270, 283-284 [1984]; People v Softic, 17 AD3d 1075, 1076 [2005], lv denied 5 NY3d 794 [2005]). Defendant failed to show that the testimony of that proposed witness would be “material, noncumulative and favorable to the defense” (Softic, 17 AD3d at 1076). Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Scudder, Kehoe, Pine and Hayes, JJ.